11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Bridgett Deloris McKenzie
Appellant
Vs.                   No. 11-03-00055-CR B Appeal from Dallas County
State of Texas
Appellee
 
The trial court convicted appellant, upon her
plea of guilty, of aggravated robbery. 
Pursuant to the plea bargain agreement, the trial court assessed
punishment at confinement for 8 years and a $1,500 fine.  We dismiss the appeal for want of
jurisdiction.
Appellant=s notice of appeal states only that she is raising issues presented in
pretrial motions and ruled on prior to trial. 
The clerk=s record reflects that the only pretrial
motion filed by appellant was appellant=s request that the case be referred to a magistrate.  This motion was granted.  The trial court states in the certificate of
appeal that appellant does not have permission to appeal.  Therefore, pursuant to TEX.R.APP.P. 25.2,
this court lacks jurisdiction to entertain this appeal.
The appeal is dismissed.
 
PER CURIAM
 
April 3, 2003
Do not publish. See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.